PARDEE, Circuit Judge.
The court is of opinion that the decree appealed from should be affirmed, on the evidence found in the transcript.
I concur, because the record .shows that the case was submitted to the trial judge on the following stipulation, entered into by counsel representing all parties—plaintiffs, defendants, and interveners—to wit :
“In the Matter of the Ft. Worth Heavy Hardware Company, Bankrupt.
No. 797.
“It is hereby agreed and stipulated by and between attorneys for respondent, and attorneys for intervening creditors resisting the adjudication of the respondent herein, and attorneys intervening asking for an adjudication of the respondent herein, and attorneys for the petitioning creditors herein, and attorneys for other parties in interest, that in order to obtain a speedy trial upon the issues as set forth in petition asking for an adjudication of respondent a trial by jury will be waived, and that all issues of law and fact be submitted to the court for determination; that neither of the parties in interest, as represented by the undersigned attorneys, shall make any technical defense to the pleadings of any attorney or attorneys; and that any attorney or attorneys hereunto may file or amend any pleadings heretofore made without notice to the undersigned, providing said pleading or amendment so filed represents the true facts in such pleadings. It is understood and agreed that this ■ stipulation is entered into for the purpose of speedy trial of the real matters in issue.
“Dated at Ft. Worth, Tex., this 18th day of December, A. D. 1914.”
This in effect .constituted the trial judge an arbitrator in the case, • apd there, was evidence tending to support his decision.
Decree affirmed.